                Case 3:12-cv-02039-GAG Document 1304 Filed 08/05/19 Page 1 of 2



 1                         IN THE UNITED STATES DISTRICT COURT

 2                            FOR THE DISTRICT OF PUERTO RICO

 3

 4    UNITED STATES OF AMERICA,

 5         Plaintiff,

 6         v.                                                     CASE NO. 12-2039 (GAG)

 7    COMMONWEALTH OF PUERTO RICO,
      et al.,
 8
           Defendants.
 9

10
                                                 ORDER
11
            On July 27, 2019, the American Civil Liberties Union (“ACLU”) submitted its Motion to
12
     Withdraw as amicus curiae. (Docket No. 1297). For the reasons set forth below the motion is
13
     GRANTED. In addition, the Court STRIKES the ACLU’s Informative Motion (Docket No.
14
     1295) as well as the Motion to Compel (Docket No. 1284).
15
            Fed. R. Civ. P. 12(f) permits the Court to strike pleadings that are “redundant, immaterial,
16
     impertinent, or scandalous matter.” Gitto v. Worcester Telegram & Gazette Corp. (In re Gitto
17
     Glob. Corp.), 422 F.3d 1, 12 (1st Cir. 2005) (citing Phar-Mor, Inc. v. Defendants Named Under
18
     Seal (In re Phar-Mor, Inc.), 191 B.R. 675, 678 (Bankr. N.D. Ohio 1995). Courts have “considerable
19
     discretion in striking any redundant, immaterial, impertinent or scandalous matter.” Alvarado-
20
     Morales v. Dig. Equip. Corp., 843 F.2d 613, 618 (1st Cir. 1988). While Rule 12(f) motions are
21
     typically not favored, they may be granted when “it is clear that it can have no probable bearing
22
     upon the subject matter of the litigation.” Berke v. Presstek, Inc., 188 F.R.D. 179, 180 (D.N.H.
23

24                                                       1
            Case 3:12-cv-02039-GAG Document 1304 Filed 08/05/19 Page 2 of 2
     Civil No. 12-2039 (GAG)


 1   1998) (citing Nault’s Auto. Sales, Inc. v. Am. Honda Motor Co., Acura Auto. Div., 148 F.R.D. 25,

 2   30 (D.N.H. 1993)).

 3          As previously noted by this Court, the ACLU inappropriately acted as a party litigant when

 4   it filed the Informative Motion (Docket No. 1295), which sought an order amounting to injunctive

 5   relief, and the Motion to Compel (Docket No. 1284). (Docket No. 1285 and 1296). The ACLU

 6   was made aware that such filings were not permitted as amicus in the Court’s Order at Docket No.

 7   1285. The ACLU was also aware of the role of amici curiae and the distinctions between its role

 8   and the roles of parties. Nonetheless, the ACLU failed to conform to the civil rules of procedure

 9   Fed. R. Civ. P. 65(a) and (b). (Docket No. 1296 at 2). As such, the ACLU’s Informative Motion

10   (Docket No. 1295) as well as the Motion to Compel (Docket No. 1284) were not only

11   impermissible under civil procedure, but also redundant, immaterial, impertinent.

12          Given such the Court will exercise its discretion and strike the ACLU’s Informative Motion

13   (Docket No. 1295) as well as the Motion to Compel (Docket No. 1284) from the record.

14   Furthermore, the striking of both Docket No. 1295 and Docket No. 1284 will have no effect nor

15   bearing upon the subject matter of the litigation, nor will it jeopardize parties’ interests.

16          Per the above reasoning the ACLU’s Informative Motion (Docket No. 1295) as well as the

17   Motion to Compel (Docket No. 1284) are STRICKEN from the record. The ACLU’s Motion to

18   Withdraw as amicus curiae (Docket No. 1297) is GRANTED. This order does not preclude the

19   ACLU from reappearing as amicus curiae in the case in the future.

20
            SO ORDERED.
21
            In San Juan, Puerto Rico this 5th day of August 2019.
22                                                                                   s/ Gustavo A. Gelpí
                                                                                 GUSTAVO A. GELPÍ
23                                                                          United States District Judge

24                                                          2
